Dismissed and Memorandum Opinion filed June 20, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00248-CV

                  EDWARD PAUL CELESTINE, Appellant,
                                         V.

    COURTYARD OF THREE FOUNTAINS ASSOCIATION AND KRJ
               MANAGEMENT, INC., Appellees.

                On Appeal from the County Court at Law No. 1
                              Harris County
                      Trial Court Cause No. 1006812

                 MEMORANDUM                      OPINION


      Pro se appellant Edward Paul Celestine, a condominium owner, sued
appellees Courtyard of Three Fountains Association and KRJ Management, Inc.,
his homeowners’ association and property-management company, respectively.
Celestine appeals the trial court’s order dismissing his petition with prejudice, and
we dismiss for want of prosecution.
                                                I

       On November 2, 2011, Celestine filed his original petition against the
appellees. The petition read, in its entirety:

       Please accept me no [sic] going throug [sic] the list step by step on
       this front page. Because of the size of documents summited [sic], I
       used stick on notes so it is easyer [sic] for you. I am being charge [sic]
       for plumbing work that is billed to the Homeowners Association, and
       was promise [sic] before work was done, “That this wasn’t to be my
       bill at all.” However, I did refuse to let them do the job because the
       “DRIP” would cost less than $5.00, if this was on my side (in my
       home) to repair. We pay a [sic] on the job maintenance. 5 days per
       week $9.00 per hour more or less for this kind of small jobs.
He attached over 200 pages of exhibits to his petition, most of which are
handwritten and either illegible or difficult to read.1

       On January 18, 2012, the appellees filed two special exceptions to
Celestine’s petition, arguing (1) “it does not provide ‘fair-notice’ of the nature and
basic issues of the controversy and what testimony will be relevant,” and (2) “it
does not plead all elements of a/any cause of action under Texas law.” The trial
court sustained the appellees’ special exceptions and ordered Celestine to replead a
cause of action cognizable under Texas law and to provide, in plain and concise
language, the nature and basic issues of the controversy, giving him ten days to do
so. On February 6, Celestine filed a one-page document titled, “Defendant(s)
Special Exception to Plaintiff(s) Petition,” which asked the court to accept several

       1
           The attached exhibits include the bill from the appellees; numerous notices of the
delinquent payment; several miscellaneous documents, including pictures of a car and portions
of Celestine’s medical records; and copies of complaints Celestine filed with the Better Business
Bureau, the Texas State Board of Plumbing Examiners, and the Harris County district attorney,
as well as subsequent correspondence with each entity. The Board of Plumbing Examiners fined
Charlie’s Plumbing after discovering that the company did not have the required permits at the
time Crawford worked on Celestine’s home, but the board found no other misconduct. The
district attorney’s office advised Celestine that it only handles criminal matters.

                                               2
documents that reflected his indigency. On that same day, the appellees filed a
motion to dismiss Celestine’s case with prejudice for his failure to comply with the
court’s order. The trial court held a hearing on the motion on February 28 and
offered Celestine an additional 14 days to replead, but he explained that his
February 6 pleading was his response to the court’s order. Nevertheless, the trial
court again offered him another chance to replead, warning that it would grant the
appellees’ motion to dismiss if it ruled based on his February 6 pleading. Celestine
asked the court to rule. Accordingly, the trial court granted the appellees’ motion
and issued its final judgment dismissing the case.

      Celestine appealed and filed his first brief on June 1, 2012. The appellees
filed a motion to dismiss the appeal for failure to comply with the Texas Rules of
Appellate Procedure. They also requested damages, arguing Celestine’s appeal is
frivolous. On July 11, this court determined that Celestine had not properly
presented his appeal and ordered him to file an amended brief that complied with
Rule 38.1 of the Texas Rules of Appellate Procedure. The order further advised
that the court would dismiss the appeal for want of prosecution if the appellant
failed to file a compliant brief within 30 days of the order. Celestine filed an
amended brief on August 23. Rather than filing a responsive brief, the appellees
asked this court to rule on the previously filed motion to dismiss.

                                          II

      Pro se litigants are held to the same standards as licensed attorneys and must
comply with all applicable rules of procedure. See Mansfield State Bank v. Cohn,
573 S.W.2d 181, 185 (Tex. 1978); Steffan v. Steffan, 29 S.W.3d 627, 631 (Tex.
App.—Houston [14th Dist.] 2000, pet. denied). If this were not the rule, pro se
litigants would benefit from an unfair advantage over those parties who are
represented by counsel. Canton-Carter v. Baylor Coll. of Med., 271 S.W.3d 928,

                                          3
930 (Tex. App.—Houston [14th Dist.] 2008, no pet.). Therefore, a pro se litigant is
required to properly present his case on appeal, just as he is required to properly
present his case to the trial court. Id.

       Rule 38.1 of the Texas Rules of Appellate Procedure controls the required
contents and organization for an appellant’s brief. See Tex. R. App. P. 38.1.
Pursuant to the rule, an appellant’s brief must contain a clear and concise argument
for the contentions made that includes appropriate citations to legal authority and
the appellate record. Id. 38.1(i); Canton-Carter, 271 S.W.3d at 931; see Casteel-
Diebolt v. Diebolt, 912 S.W.2d 302, 305 (Tex. App.—Houston [14th Dist.] 1995,
no writ) (“This [c]ourt has no duty to search a voluminous record without guidance
from appellant to determine whether an assertion of reversible error is valid.”).
This requirement is not satisfied by merely providing brief, conclusory statements
unsupported by legal citations. Canton-Carter, 271 S.W.3d at 931.

       In this case, Celestine’s amended brief does not comply with Rule 38.1(i).
Specifically, in his argument under his first issue, he does not cite to the record,
provide legal authority, or offer substantive analysis to support his argument.2 And
although Celestine cites legal authority for appellate review of his second issue, he
does not cite to the record or apply that legal authority to the facts of this case.3 His
brief is similarly inadequate as to his third issue, in which Celestine argues the trial
court erred by dismissing his suit because “his written brief asserts primarily five
causes of action.” He then elaborates on each cause of action as if his brief were a
       2
          We also note that the remedy Celestine seeks is the imposition of sanctions against the
trial court for the alleged error, which is not an available appellate remedy. See Tex. R. App. P.
43.2.
       3
          Celestine also argues that the dismissal “is not supported by Local Rule 2.03 because a
verdict or judgment was not announced nor was a written announcement of settlement filed with
the Court.” But there is no Rule 2.03 in the local rules of this court or of the court below. This
court does have a local Rule 2.3, entitled “Filing a Paper Clerk’s Record,” but it is inapplicable
to this appeal.

                                                4
petition to the trial court, but he offers no legal analysis or citations to authorities
or to the record in support of his appellate issue.

      Because Celestine’s amended brief does not satisfy the requirements of Rule
38.1, he failed to comply with this court’s order of July 11, 2012. Accordingly, we
strike Celestine’s non-conforming briefs and order the appeal dismissed.

                                          III

      We now turn to the appellees’ request for damages against Celestine under
Rule 45 of the Texas Rules of Appellate Procedure.

      Recovery of damages under Rule 45 is authorized if, after considering
everything in its file, this court makes an objective determination that an appeal is
frivolous. Glassman v. Goodfriend, 347 S.W.3d 772, 782 (Tex. App.—Houston
[14th Dist.] 2011, pet. denied) (en banc); see Tex. R. App. P. 45. But Rule 45 does
not mandate that this court award damages in every case in which an appeal is
frivolous. Id. The decision to award such damages is a matter within this court’s
discretion, which we exercise with prudence and caution after careful deliberation.
Id. at 782.

      We conclude that damages are not warranted in this case. Accordingly, we
deny the appellees’ request.

                                         ***

      For the foregoing reasons, we dismiss Celestine’s appeal for want of
prosecution and deny the appellees’ motion for just damages under Rule 45.


                                        /s/       Jeffrey V. Brown
                                                  Justice

Panel consists of Justices Frost, Brown, and Busby.

                                              5